PER CURIAM.
We affirm the appellant’s judgment and sentence but remand for correction of a scrivener’s error contained in the written judgment. See Diaz v. State, 910 So.2d 894 (Fla. 1st DCA 2005) (remanding for correction of scrivener’s error in the judgment); Bolware v. State, 668 So.2d 200 (Fla. 1st DCA 1995) (same). The judgment erroneously recites that' the appellant was convicted of aggravated battery causing great bodily harm under section 784.045(l)(a), when the appellant entered a plea to the lesser included offense of felony battery. The judgment must be corrected to reflect the appellant’s conviction for felony battery, not aggravated battery.
AFFIRMED and REMANDED with instructions.
KAHN, C.J., DAVIS and BROWNING, JJ., concur.